Citation Nr: 1814671	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen an application for entitlement to service connection for residuals status post hernia repair and congenital hydrocele with tunica vaginalis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran withdrew a request for a Board hearing in April 2017.  


FINDINGS OF FACT

1.  An unappealed June1997 rating decision denied service connection for residuals status post hernia repair and congenital hydrocele with tunica vaginalis; new and material evidence was not received within one year of notice of the determination. 

2.  The evidence received since the final June 1997 rating decision is new, but is redundant and/or cumulative of the evidence already considered by the January 1989 rating decision, or does not raise a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  A June 1997 rating decision, which denied entitlement to service connection for residuals status post hernia repair and congenital hydrocele with tunica vaginalis, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received since the final June 1997 rating decision that denied service connection for residuals status post hernia repair and congenital hydrocele with tunica vaginalis and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

A June 1997 rating decision initially denied entitlement to service connection for residuals status post hernia repair and congenital hydrocele with tunica vaginalis on the basis that there was no evidence that the Veteran's pre-existing congenital hydrocele with tunica vaginalis was permanently worsened as a result of service.  It was noted that he had a congenital hydrocele with tunica vaginalis four days after enlistment and underwent surgery during service.  At discharge, no symptoms related to the hydrocele or surgery were noted.  

The Veteran did not appealed and new and material evidence was not received within the one-year appeal period.  Therefore, the June 1997 rating decision became final.    

Evidence submitted since the last final denial does not show the presence of a current disability related to the Veteran's in-service surgery.  He has reported experiencing pain but pain alone, without underlying pathology, is not entitlement to compensation.  Further, a March 1997 VA examination found no evidence of recurrence of hernia.  

Therefore, the evidence received since the June 1997 rating decision is either cumulative of evidence of record at the time or does not raise a reasonable possibility of substantiating the claim.  There is no additional evidence showing aggravation of or the presence of a current disability.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application, and the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for residuals status post hernia repair and congenital hydrocele with tunica vaginalis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


